Citation Nr: 1541028	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-18 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopened a claim of entitlement to service connection for fungus infection of the feet. 

2.  Entitlement to service connection for fungus infection of the feet.

3.  Entitlement to service connection of dysthymic disorder.

4.  Entitlement to service connection posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 and May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for PTSD and fungus infection of the feet are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the claim for service connection for dysthymia.

2.  An unappealed November 1977 rating decision denied service connection for fungus infection of the feet.

3.  The evidence associated with the claims file subsequent to the November 1977 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for fungus infection of the feet.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the claim for service connection for dysthymia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The November 1977 decision that denied a claim of entitlement to service connection for fungus infection of the feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for fungus infection of the feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran requested withdrawal of the appeal of the claim for service connection of dysthymia in a May 2015 letter.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In deciding whether new and material evidence has been submitted the Board considers the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A November 1977 rating decision denied service connection for fungal infection of the feet based on a finding that there was no evidence of any current disability, in-service findings of any fungal infection of the feet, or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of that decision that would prevent the claim from becoming final.  A rating decision in May 2010 reopened the claim and denied the claim on the merits.  

The pertinent evidence of record at the time of the November 1977 rating decision included the Veteran's service medical records and the claim.  At that time the Veteran failed to report to a VA examination scheduled in conjunction with the claim.

The pertinent evidence that has been received since the unappealed rating decision includes private treatment records with a diagnosis of tina pedis and bacterial infection and the Veteran's Board hearing testimony.  

The evidence received since the November 1977 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection, a relationship between fungal infection of the feet and service.  Therefore, when considered credible solely for the purposes of determining whether it is material, it raises a reasonable possibility of substantiating the claim.  Accordingly, of the claim of entitlement to service connection for a fungal infection of the feet is reopened.


ORDER

The claim for service connection for dysthymic disorder is withdrawn.

New and material evidence has been received to reopen a claim of entitlement to service connection for a fungus infection of the feet and to that extent only, the appeal is granted.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claims.

The Board finds that a remand is necessary to obtain a VA medical opinion to address the etiology of any fungal infection of the feet.  Private treatment records show post-service evidence of tinea pedis.  The Veteran has not yet been provided a VA examination to address the etiology of any fungal infection of the feet.  VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-IV criteria.  On VA examination in March 2010, the examiner found that the Veteran's Axis I condition, dysthymia, did not meet the diagnostic criteria of PTSD according to DSM-IV.  In May 2015, a private psychologist provided a diagnosis of PTSD and major depressive disorder under the DSM-IV and DSM-V.  On remand, the examiner should discuss the change in diagnosis from dysthymic disorder to PTSD consistent with 38 C.F.R. § 4.125(b).  Accordingly, the Veteran should be provided an examination and opinion with respect to this claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the claims file. 

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any fungal infection of the feet.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Identify any fungal infection of the feet found on examination or review of the claims file.

(b)  Is it at least as likely as not (50 percent probability or greater probability) that any fungal infection of the feet is etiologically related to the Veteran's active service?  The examiner should discuss the significance of the Veteran's claim in 1977 that he had a jungle rot of the feet from Vietnam and of lay testimony regarding symptoms since service.

3.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist in order to determine the nature, severity, and etiology of any psychiatric disability which may be present (under DSM-IV criteria), to include PTSD.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies to include any psychological testing necessary should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD.  A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should diagnose all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.  

(b)  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the Veteran's period of service and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is related to active service, any event of active service, or is due to the fear of hostile military or terrorist activity during service.

(c)  With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion for each disability found as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to any incident of the Veteran's active service.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


